            Case 1:21-cv-00573-CM Document 6 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESLEY EDWARD SMITH, III,
                              Plaintiff,                      21-CV-0573 (CM)
                     -against-                                ORDER OF DISMISSAL
STATE OF SOUTH CAROLINA,                                      UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On February 27, 2014, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Smith v. Commonwealth of

Virginia, ECF 1:13-CV-8111, 7 (LAP) (S.D.N.Y. Feb. 27, 2014). Plaintiff files this new pro se

case, but he does not seek IFP status; he also has not sought leave from the Court. The Court

assumes for the purpose of this order that Plaintiff seeks IFP status and dismisses the action

without prejudice for Plaintiff’s failure to comply with the February 27, 2014 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is also directed to terminate all motions in this action.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 11, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
